Title: From Thomas Jefferson to Martha Jefferson, 6 March 1786
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Patsy
            Paris Mar. 6. 1786.
          
          I shall be absent so short a time that any letter you would write to me would hardly get to London before I should be coming away; and it is the more discouraging to write as they open all letters in the post office. Should however sickness or any other circumstance render a letter to me necessary, send it here to Mr. Short and he will direct and forward it. I shall defer engaging your drawing master till I return. I hope then to find you much advanced in your music. I need not tell you what pleasure it gives me to see you improve in every thing agreeable and useful. The more you learn the more I love you, and I rest the happiness of my life on seeing you beloved by all the world, which you will be sure to be if to a good heart you join those accomplishments so peculiarly pleasing in your sex. Adieu my dear child; lose no moment in improving your head, nor any opportunity of exercising your heart in benevolence. Yours affectionately,
          
            Th: Jefferson
          
        